Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
---Rod “232” (mentioned in at least Para. [0035]) is not shown in the drawings (see also the Drawing Objection below).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s):  
---Claim 6. The coolant control regulator assembly of claim 1, further comprising a rod that extends through each of the plurality of ball valves.
---Claim 7. The coolant control regulator assembly of claim 6, wherein the rod is configured to rotate each of the plurality of ball valves.
---Claim 9. The coolant control regulator assembly of claim 8, wherein when the actuator rotates one of the plurality of ball valves, the actuator rotates all of the plurality of ball valves.
	As it was noted above, “rod 232” mentioned in at least Par. [0035] is not shown in the drawings, this is most apparent in Fig. 18 showing two valves 200 but there is no rod 232 interconnecting the two valves to the actuator 230 to allow the two valves to move together as claimed. The Office suggests that at least Fig. 18 is amended to show these limitations. 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  
---Claim 7 L2 at the end of the sentence, it is missing a period ( . ), the Office suggests that claim 7 is amended to include a period at the end of the sentence. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “The coolant control regulator assembly of claim 5”. Notice that claim 5 depends on itself and as such, it is unclear and indefinite on what are the metes and bounds of this limitation. In order to expedite prosecution, the Office will assume that claim 5 depends on claim 1. See also the 112d rejection below.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites the limitation “The coolant control regulator assembly of claim 5”. Notice that claim 5 depends on itself and as such it is written in improper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The Office suggests that claim 5 is amended to depend on claim 4 or claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartonek (US 10,125,878) in view of Dragojlov (US 2020/0393053).
Regarding claim 1, Bartonek (US 10,125,878) teaches in Figs. 1-12 (see at least Fig. 7) of a thermostat valve module used for controlling the flow of coolant of a vehicle’s engine. The valve module comprises at least a housing (partially shown at 10, 12, 14) with a plurality of ports to allow fluid in and out of the valve and at least one cavity for housing at least one ball valve (24 and/or 36), wherein the ball valve comprises a plurality of apertures (30, 32, 34) that allows for the control of fluid flowing through the valve to the different ports when it is actuated by a rotary rod connected to an actuator (46) coupled to the valve assembly. Notice that Bartonek teaches many of the limitations of the claimed invention except for the valve assembly comprising a plurality of modular housing with each housing comprising ports and at least one ball valve. However, valve stacks (a plurality of modular valve assemblies coupled together and actuated by a single actuator) are known in the art. 
Dragojlov (US 2020/0393053) teaches in Figs. 1-21a (see at least Fig. 3) of a coolant flow control module 10 that comprises three modular housing (12a, 12b, 12c) each one having an internal cavity (42a, 42b, 42c) and a plurality of inlet/outlet ports (14a-c, 16a-c, 18a-c), an actuator (20) coupled to at least one modular housing and wherein each internal cavities includes at least one rotor valve (44a, 44b, 44c) for controlling fluid flow in their respective housings. Notice that this type of valve stack assembly allows a plurality of valve modules to be coupled together and allow for a single actuator to control the operation of the plurality of valves which allows for greater fluid control while minimizing the space required for each individual and minimizing the complexity of such an arrangement of valve as compared to having multiple independent valve assemblies with each occupying space and each requiring their own actuator.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the singular valve module of the device of Bartonek to be a valve stack assembly comprising a plurality of valve modules stacked upon the top of each other and each having its own modular housing (12a, 12b, 12c), internal cavities (42a, 42b, 42c), inlet/outlet ports (14a-c, 16a-c, 18a-c) and valves that are controlled by a single actuator (20) in a similar manner as taught by Dragojlov, since such a modification allows for greater fluid control (more ports and more valves allows greater fluid control) while minimizing the space and complexity required for such an arrangement of valves as compared to having multiple independent valve assemblies with each occupying space and each requiring their own actuator.
As such, the device of the combination of Bartonek in view of Dragojlov teaches of a coolant control regulator assembly (see at least Figs. 7-12 of Bartonek and Fig. 3 of Dragojlov notice that both valve assemblies are for controlling the flow of coolant of a vehicle’s engine), comprising: a plurality of modular housings (see at least Fig. 3 of Dragojlov teaching a plurality of valve modules each having its own modular housing 12a, 12b, 12c for housing the valve members), wherein each of the modular housings comprises an internal cavity (see at least Fig. 3 of Dragojlov teaching of internal cavities 42a, 42b, 42c for housing the valve members), at least one inlet port, and at least one outlet port (see at least Fig. 7-12 of Bartonek showing a plurality of inlet/outlet ports 10, 12, 14; see also at least Fig. 3 of Dragojlov showing a plurality of inlet/outlet ports 14a-c, 16a-c, 18a-c); an actuator (see at least Fig. 3 of Dragojlov showing an actuator 20 connected to at least one housing module and capable of actuating the valve members) operatively connected to at least one of the plurality of modular housings; and a plurality of ball valves (see at least one or both of the ball valve member 24 and/or 36 of Figs. 7-12 of Bartonek, see also Fig. 3 of Dragojlov showing a ball rotor valve 44a, 44b, 44c in each internal cavity), wherein each of the internal cavities includes one of the plurality of ball valves positioned therein, wherein at least one of the plurality of ball valves comprises a plurality of apertures (see at least apertures 30, 32, 34 in Figs. 7-12 of Bartonek) that are configured to align with the at least one inlet port and the at least one outlet port in certain rotational positions. Thus, the device of the combination of Bartonek in view of Dragojlov meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the coolant control regulator assembly of claim 1, wherein the at least one inlet port comprises a plurality of inlet ports; the device of the combination meets this limitation with at least Fig. 7-12 of Bartonek showing a plurality of inlet/outlet ports 10, 12, 14 and at least Fig. 3 of Dragojlov showing a plurality of inlet/outlet ports 14a-c, 16a-c, 18a-c; it is also noted that rotary ball valves do not depend on fluid direction to operate and that each port is configured to allow flow bidirectionally (i.e. a inlet port can become an outlet port and vice versa) depending on how fluid flows in the system. Furthermore, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the ports to have a single inlet and multiple outlets or multiple inlets and a single outlet since the ports and the valve allow for bidirectional flow which in turn allows for greater fluid control such as having a diverter arrangement wherein fluid flows from one single to either one or both outlets or have a mixer arrangement where two inlet flows are mixed and controlled to flow out of to an outlet.  
Regarding claim 3 and the limitation of the coolant control regulator assembly of claim 1, wherein the at least one outlet port comprises a plurality of outlet ports; the device of the combination meets this limitation with at least Fig. 7-12 of Bartonek showing a plurality of inlet/outlet ports 10, 12, 14 and at least Fig. 3 of Dragojlov showing a plurality of inlet/outlet ports 14a-c, 16a-c, 18a-c; it is also noted that rotary ball valves do not depend on fluid direction to operate and that each port is configured to allow flow bidirectionally (i.e. a inlet port can become an outlet port and vice versa) depending on how fluid flows in the system. Furthermore, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the ports to have a single inlet and multiple outlets or multiple inlets and a single outlet since the ports and the valve allow for bidirectional flow which in turn allows for greater fluid control such as having a diverter arrangement wherein fluid flows from one single to either one or both outlets or have a mixer arrangement where two inlet flows are mixed and controlled to flow out of to an outlet.  
Regarding claim 4 and the limitation of the coolant control regulator assembly of claim 1, wherein the number of inlet ports is different than the number of outlet ports; the device of the combination meets this limitation with at least Fig. 7-12 of Bartonek showing a plurality of inlet/outlet ports 10, 12, 14 and at least Fig. 3 of Dragojlov showing a plurality of inlet/outlet ports 14a-c, 16a-c, 18a-c; it is also noted that rotary ball valves do not depend on fluid direction to operate and that each port is configured to allow flow bidirectionally (i.e. a inlet port can become an outlet port and vice versa) depending on how fluid flows in the system. Furthermore, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the ports to have a single inlet and multiple outlets or multiple inlets and a single outlet since the ports and the valve allow for bidirectional flow which in turn allows for greater fluid control such as having a diverter arrangement wherein fluid flows from one single to either one or both outlets or have a mixer arrangement where two inlet flows are mixed and controlled to flow out of to an outlet.  
Regarding claim 5 and the limitation of the coolant control regulator assembly of claim 5, wherein the number of outlet ports is greater than the number of inlet ports; the device of the combination meets this limitation with at least Fig. 7-12 of Bartonek showing a plurality of inlet/outlet ports 10, 12, 14 and at least Fig. 3 of Dragojlov showing a plurality of inlet/outlet ports 14a-c, 16a-c, 18a-c; it is also noted that rotary ball valves do not depend on fluid direction to operate and that each port is configured to allow flow bidirectionally (i.e. a inlet port can become an outlet port and vice versa) depending on how fluid flows in the system. Furthermore, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the ports to have a single inlet and multiple outlets or multiple inlets and a single outlet since the ports and the valve allow for bidirectional flow which in turn allows for greater fluid control such as having a diverter arrangement wherein fluid flows from one single to either one or both outlets or have a mixer arrangement where two inlet flows are mixed and controlled to flow out of to an outlet.  
Regarding claim 8 and the limitation of the coolant control regulator assembly of claim 1, wherein the actuator is configured to rotate at least one of the plurality of ball valves; the device of the combination meets this limitation with at least Fig. 3 of Dragojlov teaching of an actuator 20 capable of actuating the valves in the valve stack.  
Regarding claim 9 and the limitation of the coolant control regulator assembly of claim 8, wherein when the actuator rotates one of the plurality of ball valves, the actuator rotates all of the plurality of ball valves; the device of the combination meets this limitation with at least Fig. 3 of Dragojlov teaching of an actuator 20 capable of actuating the valves in the valve stack.  
Regarding claim 10 and the limitation of the coolant control regulator system of claim 1, wherein the internal cavities of each of the modular housings are independent, such that the internal cavities are not in fluid communication with each other; the device of the combination meets this limitation as shown in at least Figs. 7-12 of Bartonek and Fig. 3 of Dragojlov with each valve assembly handling their own fluid flows while allowing the actuator to control the operation of all the valves. 
Regarding claim 11 and the limitation of the coolant control regulator system of claim 1, wherein the plurality of ball valves each comprise more than two rotational positions to allow fluid to pass through the ball valves; the device of the combination meets this limitation with at least Fig. 7-12 of Bartonek showing a plurality of inlet/outlet ports 10, 12, 14 and apertures (30, 32, 34) and at least Fig. 3 of Dragojlov showing a plurality of inlet/outlet ports 14a-c, 16a-c, 18a-c which allows the ball valves to have a plurality of full open/closed positions as well as a plurality of intermediate positions as the ball valves are rotated to align the apertures of the ball valves with the plurality of inlet/outlet ports to allow or restrict flow.   
Regarding claim 12, the device of the combination of Bartonek in view of Dragojlov fails to explicitly disclose the limitation of “the coolant control regulator system of claim 11, wherein the rotational positions are spaced apart from each other at an angle of between about 10 degrees and about 40 degrees”. However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP 2144.04(IV)(A)]. Additionally, notice that the applicant does not discloses in the specification the criticality of this claimed angle range and in fact explicitly states that the angle may be “any other number of degrees” (see at least Para. [0048]). As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify dimensions/angle and the arrangement of ports to have any desired rotational positions space apart from each other, since the device of the combination would work appropriately within the claimed range.
Regarding claim 13 and the limitation of the coolant control regulator system of claim 1, wherein at least one of the plurality of ball valves is ring shaped and defines a rounded wall, a plurality of arms extend radially inward from the rounded wall; the device of the combination meets this limitation as shown in at least Figs. 7-12 of Bartonek with the ball valves having a hollow ring shape with a rounded shell wall (26/26’) with at least one side having a flange portion (in Fig. 10 of Bartonek see the ring portion where the reference number 24 is pointing at) with a plurality of arms extending inward from the rounded wall.  

Regarding claim 14, the device of the combination of Bartonek in view of Dragojlov (see the rejection of claim 1 above for details of the combination) teaches of  a coolant control regulator assembly (see at least Figs. 7-12 of Bartonek and Fig. 3 of Dragojlov notice that both valve assemblies are for controlling the flow of coolant of a vehicle’s engine), comprising: a plurality of modular housings (see at least Fig. 3 of Dragojlov teaching a plurality of valve modules each having its own modular housing 12a, 12b, 12c for housing the valve members), wherein each of the modular housings comprises an internal cavity (see at least Fig. 3 of Dragojlov teaching of internal cavities 42a, 42b, 42c for housing the valve members), at least one inlet port, and at least one outlet port (see at least Fig. 7-12 of Bartonek showing a plurality of inlet/outlet ports 10, 12, 14; see also at least Fig. 3 of Dragojlov showing a plurality of inlet/outlet ports 14a-c, 16a-c, 18a-c); and a plurality of ball valves (see at least one or both of the ball valve member 24 and/or 36 of Figs. 7-12 of Bartonek, see also Fig. 3 of Dragojlov showing a ball rotor valve 44a, 44b, 44c in each internal cavity), wherein each of the internal cavities includes one of the plurality of ball valves positioned therein, wherein at least one of the plurality of ball valves comprises a plurality of apertures (see at least apertures 30, 32, 34 in Figs. 7-12 of Bartonek) that are configured to align with the at least one inlet port and the at least one outlet port in certain rotational positions, and wherein at least one of the plurality of ball valves comprises more than two rotational positions to allow fluid to pass through the ball valve [the device of the combination meets this limitation with at least Fig. 7-12 of Bartonek showing a plurality of inlet/outlet ports 10, 12, 14 and apertures (30, 32, 34) and at least Fig. 3 of Dragojlov showing a plurality of inlet/outlet ports 14a-c, 16a-c, 18a-c which allows the ball valves to have a plurality of full open/closed positions as well as a plurality of intermediate positions as the ball valves are rotated to align the apertures of the ball valves with the plurality of inlet/outlet ports to allow or restrict flow]. Thus, the device of the combination of Bartonek in view of Dragojlov meets all the limitations of claim 14.
Regarding claim 15 and the limitation of the coolant control regulator assembly of claim 14, further comprising an actuator operatively connected to at least one of the plurality of modular housings; the device of the combination meets this limitation with at least Fig. 3 of Dragojlov showing an actuator 20 connected to at least one housing module and capable of actuating the valve members.
Regarding claim 16 and the limitation of the coolant control regulator assembly of claim 15, wherein the actuator is configured to rotate at least one of the plurality of ball valves; the device of the combination meets this limitation with at least Fig. 3 of Dragojlov showing an actuator 20 connected to at least one housing module and capable of actuating the valve members.
Regarding claim 17, the device of the combination of Bartonek in view of Dragojlov fails to explicitly disclose the limitation of “the coolant control regulator system of claim 14, wherein the rotational positions are spaced apart from each other at an angle of between about 10 degrees and about 40 degrees”. However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP 2144.04(IV)(A)]. Additionally, notice that the applicant does not discloses in the specification the criticality of this claimed angle range and in fact explicitly states that the angle may be “any other number of degrees” (see at least Para. [0048]). As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify dimensions/angle and the arrangement of ports to have any desired rotational positions space apart from each other, since the device of the combination would work appropriately within the claimed range.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartonek (US 10,125,878) in view of Dragojlov (US 2020/0393053) as applied to the intervening claims above, and further in view of Cohen (US 4,774,977).
Regarding claim 6, the device of the combination of Bartonek in view of Dragojlov fails to explicitly disclose the limitation of “the coolant control regulator assembly of claim 1, further comprising a rod that extends through each of the plurality of ball valves”. However, rotary valve stacks comprising a single actuator and wherein a rod extending through each of the plurality of valves and is coupled to the actuator to allow for the operation of the plurality of valves via a single actuator is known in the art. 
Cohen (US 4,774,977) teaches in Figs. 1-5 (see at least Figs. 4-5) a valve stack assembly comprising at least two valve assemblies (124 and 126) that are coupled/stacked together. The assembly comprises an actuator (lever 28) that is coupled to an actuator shaft 120 wherein the shaft passes through the valves and allows both valves to be operated by a single actuator.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of the combination of Bartonek in view of Dragojlov to include an actuator shaft/rod 120 similar to the one as taught by Cohen since this is a known and effective method of linking an actuator to a plurality of valves in a valve stack that allows the valves to be rotated simultaneously via a single rotary actuator. Thus, the device of the combination of Bartonek in view of Dragojlov and Cohen meets all the limitations of claim 6.    
Regarding claim 7 and the limitation of the coolant control regulator assembly of claim 6, wherein the rod is configured to rotate each of the plurality of ball valves; the device of the combination meets this limitation as shown in at least Figs. 4-5 of Cohen with the rod being capable of simultaneously rotating the valves of the valve stack. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bartonek (US 10,125,878).
Regarding claim 18, Bartonek (US 10,125,878) teaches in Figs. 1-12 (see at least Fig. 7) of a ball valve (see at least ball valve member 24 and/or 36) for a coolant control regulator assembly (notice that the valve assembly of Bartonek is used for controlling the flow of coolant of a vehicle’s engine), comprising: a body that is ring-shaped and defines a rounded wall (notice in at least Figs. 7-12 that the ball member has a hollow ring shape with a rounded shell wall 26/26’), the body extending from a first lateral end to a second lateral end; a plurality of arms that extend radially inward from the rounded wall (in at least Fig. 10 see the plurality of arms extending inward from the rounded wall); and a rod (rotary shaft 16) that connects the plurality of arms together, wherein the rounded wall comprises a plurality of apertures (30, 32, 34) therethrough. Thus, the device of Bartonek meets all the limitations of claim 18. 
Regarding claim 19 and the limitation of the ball valve of claim 18, wherein the rod extends through a central axis of the body; the device of Bartonek meets this limitation as shown in at least Figs. 7-12. 
Regarding claim 20 and the limitation of the ball valve of claim 18, further comprising a flange (in Fig. 10 of Bartonek see the ring portion where the reference number 24 is pointing at, see also the Fig. 9 showing a flange portion on the other side of the valve) that extends circumferentially inward from the rounded wall on both the first lateral end and the second lateral end, and wherein the plurality of arms extend radially inward from the flange (notice in at least Fig. 10 of Bartonek that at least one of the flanges comprises the plurality of arms as claimed); the device of Bartonek meets this limitation as shown in at least Figs. 7-12.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753